Citation Nr: 1402955	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for sleep apnea with intermittent insomnia. 

3.  Entitlement to service connection for a low back disability (claimed as arthritis).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 until his retirement in March 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file. 

The Board notes that the Veteran initially filed separate claims of entitlement to service connection for sleep apnea and insomnia.  However, at his September 2013 Board hearing, the Veteran specifically testified that he only experienced insomnia when his sleep apnea was not well controlled, which was uncommon.  He testified that he did not have a separate insomnia disability.  Additionally, the Veteran initially claimed entitlement to service connection for arthritis; however, at his Board hearing he clarified this issue and explained that it pertained to his low back.  Therefore, the Board has recharcterized these issues accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The issues of entitlement to service connection for a skin disability, claimed as pseudofolliculitis barbae, a shoulder joint disability, a foot disability, and hair loss, were raised in a May 1998 statement from the Veteran, but were never adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, during his September 2013 Board hearing, the Veteran raised the issue of entitlement to service connection for Diabetes Mellitus Type II, which has also not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability and GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol is a laboratory test result, and is not a disability for VA purposes.  

2.  The Veteran's sleep apnea with intermittent insomnia was first manifested during active service, and has continued since.  

3.  The evidence does not establish that the Veteran was exposed to herbicides during active service.

4.  The Veteran's prostate cancer is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  High cholesterol is not a disability for which compensation is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for sleep apnea with intermittent insomnia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have been not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116(f), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claims; the Veteran was mailed a letter in April 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the Board notes that high cholesterol is not a disability for which service connection can be granted.  With respect to the Veteran's claim for entitlement to service connection for prostate cancer, the evidence does not show that such disability is related to the Veteran's active service, and there is no indication that he was exposed to herbicides on active service.  Accordingly, the Board finds that referral for VA medical examination is not warranted as to these issues.  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2013 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on disabilities in question, specifically as to the nature and etiology of the Veteran's prostate cancer.  The Veteran was not represented at the hearing, but additional testimony was provided by his spouse.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; at the time of the hearing the Veteran submitted additional treatment records and a supporting lay statement.  The Board notes that the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent postservice treatment records.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service Connection for High Cholesterol 

The Veteran contends that he is entitled to service connection for high cholesterol as such is related to his active service.  At his September 2013 Board hearing, the Veteran asserted that his high cholesterol was a factor which contributed to his June 1996 heart attack and his service connected residuals of the same.  

The Board acknowledges that a review of the Veteran's service treatment records (STRs) and postservice treatment records reflect findings of high cholesterol.  However, elevated cholesterol is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea with Intermittent Insomnia

The Veteran contends that he is entitled to service connection for sleep apnea, claimed as sleep apnea and insomnia.  Specifically, he has asserted that the symptoms of his sleep apnea first manifested during active service, and that it has continued since.  

A review of the Veteran's STRs is silent for any complaints or treatment for any symptoms related to a sleep disorder of any kind, to include sleep apnea or insomnia.  However, the Board notes that the Veteran was not afforded a retirement/separation examination.  

VA treatment records show that in September 1998, the Veteran sought treatment for complaints of excessive snoring and that he reported his girlfriend at the time was worried he had sleep apnea.  It was noted that he did not have chronic obstructive pulmonary disorder (COPD) and he was not overweight.  He was scheduled for a sleep study at the Shreveport VA Medical Center.  A subsequent December 1998 VA treatment record shows that after a sleep study, the Veteran was given a diagnosis of severe obstructive sleep apnea.  He was given a continuous positive airway pressure (CPAP) machine and advised to follow up with the chest clinic in six months.  

At the Veteran's September 2013 Board hearing, he testified that he experienced excessive of snoring and symptoms of sleep apnea while on active service.  Additionally, he reported that while still married to his ex-wife, to whom he was married from 1979 to 1999, she would tell him on occasion that she noticed these same symptoms during his sleep.  He further reported that his CPAP machine works well to regulate his sleep apnea, but periodically his medical providers change the settings which cause it to not be as effective and, at those times, he experiences symptoms of insomnia after he awakens from a sleep apnea episode.  However, he testified that once his CPAP machine settings are corrected, the insomnia symptoms cease.  

The Board has found no reason to doubt the Veteran's credibility with regard to the onset of his sleep apnea symptoms, or that he experienced these symptoms while on active service.  In this regard, the Board notes that the Veteran initially filed a claim for sleep apnea in an April 1998 statement, which is associated with the claims file, but this claim was never adjudicated by the RO.  This claim was reiterated by the Veteran in a subsequent May 1998 statement, but was still never adjudicated by the RO.  The Board finds that the April 1998 and May 1998 statements, made approximately two years after retirement, only serve to bolster the Veteran's credibility with regard to his statements concerning the onset of his symptoms.  

The Board finds that the record, as it currently stands, contains both evidence for and against the claim.  Notably, the 1998 VA treatment records showing the Veteran sought treatment for sleep apnea relatively close in time to his separation from active service, his testimony at his Board hearing that his sleep apnea symptoms had existed prior to separation from active service, and his unadjudicated April 1998 claim, support his claim for entitlement to service connection for sleep apnea currently on appeal.  

The evidence against the claim consists solely of the lack of treatment for sleep apnea during active service, or of a medical nexus opinion connecting the Veteran's sleep apnea and his active service.  However, the Veteran is competent to report when his symptoms began and, as stated above, the Board has found no reason to doubt the Veteran's testimony that his sleep apnea began during active service and his April 1998 claim for service connection, 2 years after separation from active service, serves only to bolster his testimony. 

Thus, upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran's sleep apnea is related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea with intermittent insomnia is related to his active service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  

While the Board has granted the benefit sought on appeal, and acknowledges that it is now the responsibility of the RO to award a disability rating and effective date, the Board would urge the RO to consider the Veteran's initial unadjudicated April 1998 claim of entitlement to service connection when implementing this decision.  

Service Connection for Prostate Cancer

The Veteran has asserted that his prostate cancer, which medical evidence of record shows was diagnosed in 2004, was caused by herbicide exposure while the Veteran was stationed at Royal Thai Air Force Base (RTAFB) U-Tapao during active service.  The Board notes that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6).  Prostate cancer is included on the exclusive list of diseases covered by this presumption and accordingly 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  However, as will be discussed, the Board finds the evidence does not establish the Veteran was exposed to herbicides during his military service.  

A review of the Veteran's service personnel records (SPRs) shows that he did in fact serve at RTAFB U-Tapao, and was stationed there from August 1975 to May 1976.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was law enforcement and a review of performance reports from the pertinent time period indicate that, while serving in Thailand, he acted as a law enforcement and corrections specialist and a military customs inspector team leader.  In a January 2008 statement and at his September 2013 Board hearing, the Veteran testified that his duties included working in and around the airfield, inspecting aircraft, inspecting items being shipped from Southeast Asia back to the United States, and guarding a chemical storage area.  Additionally, in his January 2008 statement, the Veteran asserted that in January 1976 he assisted in cleaning up a chemical spill and sustained minor burns to his eyes and arms, but did not receive medical care.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served between February 28, 1961, and May 7, 1975, at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang; and whose duties placed them on or near the perimeter of the base, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The M21-1 includes a list of military occupational specialties which will be considered to have had duties on or near the perimeter of the base.  See M21-1MR pt. IV, subpt. ii, ch. 2, sec. C.10.p.

While the Board acknowledges that the Veteran has established, by his testimony and the evidence of record, that his duties as a law enforcement and corrections specialist and a military customs inspector team leader likely involved work on or near the perimeter of the base during his service in Thailand, he has not established that he served in Thailand at any point during the time period required per VA regulation.  Per the Veteran's own testimony, which is corroborated by his SPRs, he did not arrive in Thailand until August 1975, three months following the termination of the Vietnam War era and the period defined by the current regulation for presumptive exposure to herbicides.  Accordingly, the Board finds that the Veteran was not presumed exposed to herbicides during his active service, to include his service in Thailand from August 1975 to May 1976.  

Further, the Veteran has not provided any evidence that he was otherwise exposed to herbicides while on active service, so as to warrant service connection for prostate cancer, or that his prostate cancer is otherwise related to his active service.  In this regard, while the Board acknowledges the Veteran's statement regarding a chemical spill at U-Tapao in January 1976, he has provided no information regarding the type of chemical that was spilled, or that the chemical was in fact an herbicide agent.  Additionally, the medical evidence of record shows that the Veteran was diagnosed with prostate cancer in 2004 (nearly 8 years following separation from active service),the Veteran's STRs are silent for any complaints or treatment related to prostate cancer, and there is no medical evidence to suggest, nor has the Veteran indicated, that his prostate cancer is directly related to his active service.

In sum, the Board finds that the evidence does not establish that the Veteran was presumptively exposed to herbicides while serving at RTAFB U-Tapao; there is no evidence establishing that the Veteran was otherwise exposed to herbicides while on active service; and there is no medical evidence of record indicating that the Veteran's prostate cancer is etiologically related to his active service.  Therefore, the Board finds that service connection for prostate cancer is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for high cholesterol is denied.  

Entitlement to service connection for sleep apnea with intermittent insomnia is granted.  

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure is denied.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.  

The Board notes that the evidence of record indicates that the Veteran began seeking treatment for his low back disability and GERD as early as 1998; roughly two years after separation from active service.  

At his September 2013 Board hearing, the Veteran testified that while on active service he fell off a bike and injured his back.  [The Board notes that his STRs reflect an injury to his wrist following a fall from a bike, but there is no notation regarding a back injury.]  He further testified that he has ongoing low back pain since active service.  At a May 1998 VA general examination, the Veteran complained of intermittent low back pain and X-rays of the lumbar spine taken at that time revealed degenerative changes and narrowing of the disc space at L5-S1.  Later X-rays, taken by the Veteran's private physician in February 2003 and February 2006, revealed a normal lumbar spine with no evidence of arthritis.  

With regard to the Veteran's claim of entitlement to service connection for GERD, he testified at his September 2013 Board hearing that he sought treatment for his GERD symptoms at the VAMC shortly after separation from active service, but was not properly diagnosed and as such, sought treatment from a private provider.  In a May 1998 VA general examination, it was noted that the Veteran had a diagnosis of GERD, by history, but that it was well controlled with medication.  Additionally, the record indicates that the Veteran initially claimed service connection for an acid reflux condition in May 1998, but that this claim was never adjudicated by the RO.  

The Board notes that, in McLendon v. Nicholson, 20 Vet. App. 79 (2006); the Court held that VA must provide a medical examination in connection with a service connection claim when the record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board finds that based on the evidence of record establishing the Veteran complained of low back pain and the X-ray evidence of degenerative changes in May 1998, roughly 2 years after separation from active service; and the Veteran's testimony regarding a back injury during active service and pain since, the Board finds that the requirements of McLendon are met as to this issue.  Further, the Board acknowledges the Veteran's testimony from his September 2013 Board hearing that he sought VA treatment for GERD symptoms shortly after separation from active service, but that he was not properly diagnosed, and as such sought private treatment where he was eventually assigned a diagnosis of GERD sometime prior to May 1998.  The Board finds that this testimony, and the GERD diagnosis so close in time to his separation from active service is enough to warrant a VA examination under McLendon.  

Additionally, the Veteran has testified that he began seeking treatment at the VA Medical Center almost immediately after separation from active service; he has reported that he has received treatment at the Shreveport and Alexandria VA Medical Centers.  Upon review of the record, the Board notes that Veteran's complete VA treatment records do not appear to have been associated with the claims file.  Specifically, associated with the claims file are VA treatment records from the Alexandria VAMC dated from November 2007 to September 2008; further, there are additional VA treatment records dated December 1998 to December 2000.  The Board finds that before a decision can be rendered in these matters, efforts must be made to associate any outstanding VA treatment records with the Veteran's claims files, specifically any records dated prior to December 1998, between December 2000 and November 2007, and after September 2008.

Finally, as noted above, at the Veteran's September 2013 Board hearing, he testified that he was diagnosed with GERD by a private provider shortly after separation from active service.  The Board finds that efforts should be made to obtain and associate any such private treatment records, if available, with the Veteran's claims files.   

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake efforts to associate any outstanding VA treatment records with the Veteran's claims files, to specifically include any records from the Shreveport and Alexandria VA Medical Centers dated prior to December 1998, between December 2000 and November 2007, and after September 2008.  The RO or AMC should include a search of both paper and electronic records.  

2.  Ask the Veteran to identify any and all private providers where he has sought treatment for the disabilities in question and to complete a release authorizing VA to request any such treatment records, to specifically include any treatment records pertaining to a diagnosis of GERD prior to May 1998.  If he does so, request these records, emphasizing that VA is requesting all of the Veteran's records, especially any that pre-date May 1998.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  After obtaining the above records, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disability is etiologically related to the Veteran's active service.  When forming his opinion, the examiner should consider the Veteran's lay accounts of when his low back symptoms first manifested.

The complete rationale for all opinions expressed must be provided.  The examiner is asked to specifically address the May 1998 X-ray noting degenerative changes and narrowing of the disc space at L5-S1.

4.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed GERD.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed GERD is etiologically related to the Veteran's active service.  When forming his opinion, the examiner should consider the Veteran's lay accounts of when his GERD symptoms first manifested.  

The complete rationale for all opinions expressed must be provided.  The examiner is asked to specifically address the May 1998 VA examination report showing the Veteran had a diagnosis of GERD at that time, and whether such a diagnosis may have been present during active service.  

5.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


